Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Douglas Clark Rogers’ petition for voluntary surrender of license in which Rogers admits that on April 20, 2005 he was convicted in the United States District Court for the Middle District of Georgia on four counts of mail fraud in violation of 18 USC § 1341, all felony violations of the United States Code, and that by virtue of these convictions he has violated Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Rogers requests that he be allowed to voluntarily surrender his license to practice law and asserts that he understands that a voluntary surrender is tantamount to disbarment. The State Bar responded to Rogers’ petition urging the Court to accept it.
We have reviewed the record and agree to accept Rogers’ petition for the voluntary surrender of his license. Accordingly, the name of Douglas Clark Rogers is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Rogers is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

*662Decided September 19, 2005.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
Goodman, McGuffey, Lindsey & Johnson, Joe D. Jackson, for Rogers.